 NATIONALMOBILE DEVELOPMENT CO.NationalMobile Development Company, Tri ParHomes DivisionandMichigan State Building andConstructionTrades Council,AFL-CIO. Case7-CA-7914December 29, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn September 22, 1970, Trial Examiner Melvin J.Welles issued his Decision in the above-entitledproceeding,) finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that the complaint bedismissed as to them. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, National Mobile Homes Develop-ment Company, Tri Par Homes Division, Perry,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.2'The Respondent's name appears as corrected in the Trial Examiner'serratum tohis Decision2 In footnote 5 of the Trial Examiner's Decision substitute "20" for "10"daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE501MELVIN J. WELLES, Trial Examiner: This case,initiatedby a charge filed on April 30, 1970, and a complaint issuedJune 25, 1970, was heard at Lansing, Michigan, on August4, 1970. The complaint alleges that Respondent violatedSection 8(a)(1) and (3) of the Act. Respondent's answerdenied that it engaged in any of the unfair labor practicesalleged.Counsel for the General Counsel and for theRespondent argued briefly before me. Neither filed a brief.Upon the entire record in the case, including myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material herein Respondent, a Delawarecorporation, has been engaging in the manufacture, sale,and distribution of modular homes and related products atitsplant at Perry, Michigan, the only facility involved inthis proceeding.During the calendar year 1969, Respondent both receivedand shipped goods valuedin excessof $50,000 from and topoints outside the State of Michigan. Upon these admittedfacts, I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDMichigan State Building andConstructionTradesCouncil,AFL-CIO,herein called the Union, is, asRespondent admits, a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRequest for Recognitionand the LayoffOn April 15,1970,RichardWatts, an employee ofRespondent, met with Ralph Krimmel,an internationalrepresentative of the CarpentersUnion,and several otherrepresentatives of various unions, to discuss getting a unioninto Respondent'splant at Perry, Michigan.At a subse-quentmeetingonApril22,attendedbymany ofRespondent's employees,Krimmel received 15 authoriza-tion cards designating the Union as bargaining representa-tive.Employee White had signed such a card at the firstmeeting,on April 15.1The next day, April 23,about 3:15 p.m., Knmmel, withtwo other union officials,Fred Ikle and Neil Van Stelle,went to Respondent's plant. They met with Plant ManagerRichard S.Torrey, and told Torreythat the Union had amajority of his employees signed up and wished to berecognized for the purpose of collective bargaining.Torreyreplied that he had "no authority to handle matters of thisnature,"that the union representative"would have to talkwithMr.Dunkel."At the time the union representativesiThere is no 8(a)(5) allegation in the charge or complaint,and thus noauthentication of these cards was proffered or necessary187 NLRB No. 67 502DECISIONS OF NATIONAL LABORRELATIONS BOARDwere in Respondent's office,a man in a police uniform wasthere,making out an application for employment.Krimmel, Ikle, and Van Stelle then left the plant, andwent into thecityof Perry,where Krimmel placed atelephone call to Respondent'sPresidentWilfredO.Dunkel.Afteridentifying himself,Krimmel requested ameeting with Dunkel,and responded to Dunkel's "for whatreason,"by tellingDunkel the Union represented amajority of his employees and wanted to be recognized asexclusive bargaining agent.Dunkel told Krimmel that if theemployees wanted a union,he "would shut the shop down,"that he"would not deal with the union in any way becauseitwould jeopardize his other business."Dunkel toldKrimmel to write him a letter,and he would have theN.L.R.B. set up an election, but that "if the people vote forthe union, I will shut it [the shop] down." At one pointDunkel told Krimmel that in about 2 weeks, they weregoing to take inventory in the plant, and "if this [the Union ]was what the people wanted," he "just wouldn't bother toopen it again."The next afternoon, Friday, April 24, about 3 p.m., PlantManager Torrey called the employees into the office andtold them that they would be laid off until further noticebecause of financial difficultiesand poorworkmanship.Although all employees were laid off effective the followingMonday, April 27, Respondent, either the afternoon of the23d or the morning of the 24th hired a new employee,Burshard,who apparently worked doing outside repairsduring the layoff period. Some few employees may havebeen recalled during the weekof April 27,a larger numberwere recalledon May 4, and all the employees were back atwork by May 11.B.The Alleged Violations of 8(a)(1)Late in the afternoon of Thursday, April 23, PlantManager Torrey visited Mrs. Gertrude Zwolensky, mother-in-law of Respondent's employee James WilliamHendley.Torrey asked Mrs. Zwolensky if Hendley had anything todo with trying to get the Union into the plant. She said shedid not know, and Torrey then asked if she would try tofind out, remarking that he knew there were three or fouremployees who had signed cards, but he did not know whothey were. Torrey also said that if they tried to get theUnion in, the Company would close the plant down thenext day, Friday.The followingmorning,April 24, Torrey called Mrs.Zwolensky and asked if she had found out whetherHendley signed a card. He went on to say that thoseemployees who had not signed a card could come to workMonday, but those who had signed would be laid off thatday.He added that he thought he would call Mrs.Zwolensky's daughter, Rebecca Hendley.About 11 a.m., the same day, Torrey did in fact callRebecca Hendley. He asked her whether her husband hadsigned a union card.When she replied that she did notknow, Torrey said he would have to lay off the men whohad signed union cards.That Torrey's threats of plant closing or layoff, and hisattempts to ascertain employee Hendley's union affiliationor sympathies violated Section 8(a)(1) of the Act requiresno citation of authority,and I so find.On Monday,April 27, Torreyvisited employee MichaelWaters, who was in layoff status. Torrey talked with Watersabout the home Waters had purchased from Respondent,which Respondent had been helping to finance. Torrey saidthat "it would be a rough time trying to finance a homewithout a job."Waters asked Torrey whether, if theemployees would go back without the Union, it might helpthe employees to get back to work, and Torrey replied thatif he "knew the people would go back to work without theUnion, it may help us to go back to work, to open theplant."Waters asked where he might be able to reachTorrey, and Torrey replied that he would be at homeThursday night, and that Waters should call to let himknow how many people would come back to work withoutthe Union.It is entirely possible that Torrey intended his remark that"itwould be a rough time trying to finance a home withouta job," as a veiled threat.Indeed,Waters seems to haveviewed it as such,forWaters immediately thereafterbrought up the subject of the Union. I nevertheless rejectthe General Counsel's contention that this statement was athreat and find no violation of Section 8(a)(1) therein. HadTorrey, rather thanWaters, injected the subject of theUnion into the discussion, I would find otherwise, but inthe circumstances the General Counsel has not proved by apreponderance of the evidence that the remark was athreat.That Waters brought up the union question, andasked Torrey whether it would help the employees to getback to work if they could go without the Union, is not,however,a defense to Torrey's response that "it may helpus to go back to work,to open the plant," and that Watersshould let him know how many people would come back towork without the Union. The implicit threat to continue thelayoff unless the employees rejected the Union is no lessviolative of Section 8(a)(1) just because it is elicited by theemployee. I find, accordingly, that Respondent violatedSection 8(a)(1) by this statement of Plant ManagerTorrey.On May8,afterallemployees had been recalled,SupervisorDarwinWilliams stopped atWaters'workstation and asked whether Waters had heard any moreabout the Union.Waters said he had not, and askedWilliams what he thought would happen. Williams repliedthat he was not against the Union, but thought it was thewrong time to try to organize as it was a new plant and theUnion would "probably hurt us more than it would helpus.AlthoughWilliams was admittedly a supervisor at thetime, he was hired only a week or so before the April 24layoff,he is not alleged to have engaged in any otherconduct violative of the Act, and the context of the fulldiscussion(Williams did not testify)convincesme thatWilliams' concern was with his own job,that his casualquestionwas with that in mind,rather than to seekinformation for "management,"and, therefore,that theinterrogation was neither calculated to coerce nor would itreasonablybe expected to coerce the employees. Iconclude,therefore, that this allegation of the complaintshould be dismissed.C The Discriminatory LayoffThe undisputed facts established by the General Counsel NATIONAL MOBILE DEVELOPMENT CO.present a clear and convincing affirmative case of adiscriminatory layoff.Thus, not only was the layoffeffected on April 24, the day after the Union requestedrecognition, but Respondent's President, Dunkel, respond-ed to the Union's request the day before that he "wouldshut the shop down" if the employees wanted a union. AlsoPlantManager Torrey told Mrs. Zwolensky on April 23that the plant would shut down the next day if theemployees tried to get the Union in; he told RebeccaHendley the morning of April 24 that he would have to layoff the men who signed union cards, and he told employeeRichard Waters, during the layoff, that it would help theemployees to get back to work if they would go backwithout the Union.Respondent does not dispute that all the abovestatements were made, and concedes that the timing of thelayoff was at least of surface significance, but contendsnevertheless that the layoff was economically motivated.To support this contention, Respondent adduced testimonyfrom executive Vice President and Secretary Hugh J.Murphy, which did in fact demonstrate the Company'stenuous economic position. At a meeting of the Company'sboard of directors on April 9, it had been agreed to"consider" stopping construction work and laying offnonessential personnel, in view of the Company's "cashposition." The timing of any such shut down was to be leftto the discretion of Murphy and President Dunkel. TheCompany was also having some difficulty with inventory,and storing completed homes which could not be deliveredfor one reason or another Murphy specifically testified ondirect examination that the decision to close the plant wasmade "to reduce the expenditures for that operation as oneof the means of stopping the decline on cash in thecorporate accounts."Murphy impressed me as a truthful witness, and I credithis testimony completely as to the Company's economicstraits.As to his testimony that the decision to close theplant was motivated by economic considerations, I believethatMurphy also testified to the truth as he saw it, forMurphy's concern was with the Company's financialposition, and he had already recommended a shut down asone possible way of alleviating the situation.Murphy,however, apparently had little to do with the employeesdirectly.He was not the recipient of the Union's requests,he did not personally participate in any threats orinterrogation, and he owned approximately 1 percent of theCompany's stock. President Dunkel, who owned 74 percentof the stock (the remaining 25 percent was publicly owned)was obviously the head of the Company in all respects.Dunkel's own motivation was expressed in unequivocalterms in response to Krimmel's telephonic request forrecognition. He said he would "shut the shop down." AndPlant Manager Torrey's statements to Gertrude Zwolenskyand Rebecca Hendley to the effect that they would closethe plant the next day if the Union tried to get in, confirmsDunkel's, and Respondent's, motivation for closing downat that time. Further proof of Respondent's discriminatoryselection of April 24 for the layoff lies in the hiring of a new2Burshardwas clearly the applicant in a police uniform seen byKrimmel on April 23, for Plant Manager Torrey testified that he hired503employee, Burshard, on either the afternoon of April 23 orthe morning of April 24.2 A company about to have a 2-week layoff would scarcely be taking on new help at thesame time. The hiring of a new foreman, Williams, about aweek earlier is also inconsistent with the April 24 shut downhaving been impelled by economic considerations.Undoubtedly, as Murphy testified, "the financial positionof the corporation was of much more importance to us thanthe visit by the Union." By this, I take it that hadRespondent been swamped with orders and making moneyhand-over-fist, itprobablywould not have resistedunionization by laying off its employees. Respondent'scounsel stated as much in oral argument; he said "I amcertain they would be happy to operate if they were makinga profit, union or no union." But the question is notwhether a healthy company would have done the samething, but whether the layoff of a sick company's employeeswas occasioned by the Union's organizing them andrequesting recognition.As I have already indicated, theevidence overwhelmingly demonstrates that it was. I find,accordingly, that Respondent violated Section 8(a)(1) and(3) of the Act by laying off its employees on April 24,1970.IV.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes and policies ofthe Act.It having been found that Respondent unlawfully laid offitsemployees on April 24, 1970, in violation of Section8(a)(I) and (3) of the Act, it will be recommended thatRespondent take these employees whole for any loss ofearnings theymay have suffered as a result of thediscrimination against them, by payment to them of thesums of money equal to the amount they would haveearned during the layoff, less net earnings during saidperiod, to be computed on a quarterly basis in the mannerestablished by the Board in F. WWoolworth Company,90NLRB 289, and shall include the payment of interest at therate of 6 percent to be computed in the manner set forth inthe Board inIsis Plumbing & Heating Co,138 NLRB 716.Although it is possible that Respondent might have hadto layoff the employees at some other time had it not doneso on April 24, there is no certainty that a subsequent layofforplant closingwould have occurred. A change inRespondent's cash position, an increase in orders, or,indeed, a determination not to shut down even withoutsuch changes, were all possibilities. Since the April 24 layoffwas, as I have found, motivated by the advent of the Union,the "conjectural eventuality [of a future shutdown] cannotnow be permitted to defeat Respondent's obligation toremedy its violation of [the employees'] statutory rights."Interurban Gas Corporation,149 NLRB 576, 577-578, enfd.354 F.2d 76 (C.A. 6). I see no reason, therefore, to take thatpossibility into account in determining the backpay duethese employees.In view of the nature and extent of the unfair laborBurshardon April 23 or 24, and that "he was on the police force at thetime that I hired him " 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices herein found,I shall recommend that Respondentbe placed under a broad order to cease and desist from inany manner infringing upon the rights guaranteed itsemployeesby the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.National Mobile Homes Development Company, TriPar Homes Division, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Michigan State Building and Construction TradesCouncil,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily laying off its employees on April24, 1970, thereby discouraging membership in the above-named labor organization, the Respondent has engaged inand is engaging in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.4.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERSUpon the basis of the above findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, it is recommended that National Mobile HomesDevelopment Company, Tri Bar Homes Division, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Laying off its employees, or otherwise discriminatingagainst employees, in order to discourage membership in orsupport of Michigan State Building and ConstructionTrades Council, AFL-CIO, or any other labor organiza-tion.(b) Threatening employees with discharge, layoff, closingof the plant, or other reprisals if they joined the Union orengagedin activities on behalf of the Union.(c) Seeking to obtain information about its employees'union sympathies by questioning their relatives.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assistMichigan StateBuilding and Construction Trades Council, AFL-CIO, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage inother concerted activities for the purpose ofcollective bargaining or mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make whole each of the employees who were laid offon April 24, 1970, for any loss of pay they may havesuffered by reason of Respondent's discrimination againstthem, in the manner set forth in the section entitled "TheRemedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to determine the amount of backpay due underthe terms of this Recommended Order.(c)Post at its plant at Perry, Michigan, copies of thenoticemarked "Appendix." 4 Copies of said notice, onforms provided by the Regional Director for Region 7, afterbeing duly signed by a duly authorized representative ofRespondent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.53 In the event no exceptionsare filed as provided by Section 102.46 oftheRules andRegulationsof the National LaborRelationsBoard, thefindings, conclusions,recommendations,and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Boardand becomeits findings conclusionsand order, andall objectionsthereto shall be deemedwaived for all purposes4 In theevent that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the wordsin the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"PostedPursuant to a Judgmentof theUnited StatesCourt of Appealsenforcingan Order ofthe NationalLaborRelations Board "5 In the eventthisRecommendedOrder is adopted by the Board, thisprovision shall be modified to read "Notifysaid RegionalDirector, inwriting, within 10 days fromthe dateof this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe will not discourage membership in MichiganStateBuildingand Construction Trades Council,AFL-CIO, or any other labor organization, by layingoff or discharging employees or otherwise discriminat-ing in any manner with respect to their tenure ofemployment or any term or condition of employment.We will not threaten to close our plant if ouremployeesengage inunion activities or select a union torepresent them.We will not threaten our employees with discharge,layoff,or other reprisals because of their unionactivities.We will not try to find out whether our employeeshave signed a union card by questioning their relatives.We will not in any other manner interfere with,restrain,or coerce our employees in the exercise ofrights guaranteed to them by Section 7 of the NationalLabor Relations Act.We will make whole the employees laid off on April NATIONAL MOBILE DEVELOPMENT CO.50524, 1970, for any wages lost as a result of ourdiscrimination against them.All our employees are free to become,remain,or refrainfrom becoming or remaining members of the above-namedor any other labor organization.NATIONAL MOBILE HOMESIMPROVEMENT,TRI PARHOMES DIVISION(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 500Book Building,1249Washington Boulevard,Detroit,Michigan 48226,Telephone 313-226-3200.